The appellant was convicted of the offense of burglary, and his punishment was assessed at confinement in the state penitentiary for a term of two years.
The testimony adduced by the State shows that on the night of the 14th of September, 1935, some person or persons broke into the barn of J. B. Foster, located in Palo Pinto County, and took therefrom three sets of harness, collars, bridles, lines, etc. About three weeks later this harness, together with the collars, bridles, lines, etc., were found in possession of the appellant. J. V. Taylor, an admitted accomplice, testified that on the night in question he and the appellant went in the appellant's car within one hundred and fifty or two hundred yards of said barn where they stopped by the side of the road; that appellant went to the barn, got the harness, bridles, lines, etc.; that two trips were made to the barn while he, Taylor, remained in the car; that when appellant had brought all of the harness to the fence, he, Taylor, assisted appellant in putting the harness in appellant's car. The testimony we think is ample to sustain the conviction.
By bill of exception number one appellant complains of the following argument made by the district attorney to the jury: "The witness J. V. Taylor is just a young boy twenty years of age, and the defendant is a mature man fifty years of age; and he should have put his arms around J. V. Taylor and given him advice instead of advising him to commit theft and leading and encouraging him to commit theft." The appellant's objection to the argument was that it was inflammatory, prejudicial, and not based on any testimony. The testimony in the record shows that the witness J. V. Taylor was a boy twenty years of age; that appellant was a married man and did urge and aid in the commission of the offense. Therefore, the argument was a reasonable deduction from the testimony.
By bill of exception number two appellant also complains of similar argument as contained in bill of exception number one. We think that the argument was also justified by the testimony.
Bill of exception number three relates to the action of the trial court in overruling his motion for a new trial which is *Page 609 
based entirely upon the grounds contained in the bills of exception. Hence the bill does not present anything for review.
Finding no reversible error in the record, the judgment of the trial court is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.